Foley, S.
The claim of the Presbyterian Hospital in the City of New York is allowed upon the undisputed facts that the hospital agreed to construct and actually build a new hospital building in reliance upon the subscription of the decedent and other subscribers. (Allegheny College v. National Chautauqua County Bank of Jamestown, 246 N. Y. 369.)
The cases cited by counsel for the representative of the estate and in the report of the special guardian have no application to the situation presented here. In the present case, there was a valid consideration for the subscription of the decedent, and the liability under the subscription was npt terminated by the death of the decedent.
Submit decree allowing the claim and settling the account accordingly.